20-50805-rbk Doc#103 Filed 01/28/21 Entered 01/28/21 09:56:28 Main Document Pg 1 of
                                         4



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                       §       CHAPTER 11
                                                      §
         KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                      §
                                                      §
                 DEBTOR                               §       (Jointly Administered)

         MOTION REQUESTING EXPEDITED CONSIDERATION OF DEBTORS’
            THIRD JOINT EXPEDITED MOTION TO EXTEND DEBTORS’
                           EXCLUSIVITY PERIOD

  ******************************************************************************
  DEBTOR HAS REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION AND
  HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS
  ******************************************************************************

  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series Pipeline ROW, and KrisJenn Ranch,

  LLC Series Uvalde Ranch’s (the “Debtors”), Debtor and Debtors-in-Possession submit this

  Motion Requesting Expedited Consideration of Debtors’ Third Joint Motion to Extend Debtors’

  Exclusivity Period (the “Motion”), and in support thereof respectfully shows the Court as follows:

                                         BACKGROUND

         1.      Debtors, KrisJenn Ranch, LLC and Series Uvalde Ranch purchased the KrisJenn

  Ranch (the “Ranch”) in 2013 for $3,952,000 and then invested an additional $840,000 in the

  Ranch. The Ranch derives its income from the sale of cattle and a white-tail deer hunting lease

  operation.

         2.      The Ranch and a 60 mile pipeline and right of way (the “Pipeline”) are encumbered

  by a $5.9 million loan from Mcleod Oil (“Mcleod”) related to an investment in a pipeline and its

                                                  1
20-50805-rbk Doc#103 Filed 01/28/21 Entered 01/28/21 09:56:28 Main Document Pg 2 of
                                         4



  right of way. Longbranch Energy, L.P. (“Longbranch”) and DMA Properties, Inc. have claimed

  disputed interests in the Pipeline. The issues regarding the pipeline are being litigated in Adversary

  Number 20-05027, which was set for trial on December 7, 2020. This trial date was continued to

  January 11, 2021, and after several days of trial, the trial was continued to February 11, 2021,

  because several members of the Plaintiffs contracted COVID-19. Debtors need to resolve the

  litigation to determine the terms for their plan of reorganization.

         3.      Pursuant to this Court’s order on Debtors’ Second Joint Expedited Motion to

  Extend Debtors’ Exclusivity Period signed November 10, 2020 (Dckt No. 90), Debtors’

  exclusivity period is set to terminate by operation of law on February 11, 2021. After notice and

  hearing, this Court has the inherent authority to extend the 120-day period. See 11 U.S.C. 1121(d).

  Debtors, in the underlying motion, are requesting the court extend exclusivity for filing their plans

  until April 12, 2021, and to solicit and confirm their plan until June 28, 2021.

                                       RELIEF REQUESTED

         4.      Debtors request the court set an expedited hearing on Debtors’ Third Joint Motion

  to Extend Debtors’ Exclusivity Period.

                                               PRAYER

         WHEREFORE, premises considered, Debtors respectfully request that the Court grant this

  request and set the Third Joint Motion to Extend Debtors’ Exclusivity Period to be heard at the

  Court’s earliest convenience.

         Dated: January 28, 2021




                                                    2
20-50805-rbk Doc#103 Filed 01/28/21 Entered 01/28/21 09:56:28 Main Document Pg 3 of
                                         4



                                                Respectfully submitted,

                                                Submitted By:
                                                SMEBERG LAW FIRM, PLLC
                                                By:    /s/ Ronald J. Smeberg
                                                RONALD J. SMEBERG
                                                State Bar No. 24033967
                                                4 Imperial Oaks.
                                                San Antonio, Texas 78248
                                                210-695-6684 (Tel)
                                                210-598-7357 (Fax)
                                                ron@smeberg.com
                                                ATTORNEY FOR DEBTOR


                               CERTIFICATE OF CONFERENCE

          I hereby certify that on January 27, 2021 I conferenced via electronic mail with the United
  States Trustee and bankruptcy counsel for Mcleod Oil, Longbranch, and DMA via email. Counsel
  for DMA and Longbranch are unopposed and the other counsels have not yet taken a position on
  the motion.

                                                /s/ Ronald J. Smeberg
                                                RONALD J. SMEBERG



                                   CERTIFICATE OF SERVICE

           I hereby certify that on January 28, 2021, true and correct copies of the foregoing will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                                       /s/ Ronald J. Smeberg
                                                       RONALD J. SMEBERG




                                                   3
20-50805-rbk Doc#103 Filed 01/28/21 Entered 01/28/21 09:56:28 Main Document Pg 4 of
                                         4



                                             SERVICE LIST
  DEBTOR                                                             5535 Fredericksburg Rd Ste 110
                                      METTAUER LAW FIRM              San Antonio, TX 78229-3553
  KrissJenn Ranch, LLC                c/o April Prince
  410 Spyglass Rd                     403 Nacogdoches St Ste 1       Hopper's Soft Water Service
  Mc Queeney, TX 78123-3418           Center, TX 75935-3810          120 W Frio St
                                                                     Uvalde, TX 78801-3602
  GOVERNMENT ENTITIES                 Albert, Neely & Kuhlmann
                                      1600 Oil & Gas Building        Larry Wright
  Office of the UST                   309 W 7th St                   410 Spyglass Rd
  615 E Houston, Room 533             Fort Worth, TX 76102-6900      Mc Queeney, TX 78123-3418
  PO Box 1539
  San Antonio, TX 78295-1539          Laura L. Worsham               Medina Electric
                                      JONES, ALLEN & FUQUAY, LLP     2308 18th St.
  U.S. Attorney                       8828 Greenville Ave.           Po Box 370
  Attn: Bkcy Division                 Dallas, Texas 75243            Hondo, TX 78861-0370
  601 NW Loop 410, Suite 600
  San Antonio, Texas 78216            Craig Crockett                 Medina's Pest Control
                                      CRAIG M. CROCKETT, PC          1490 S Homestead Rd
  Internal Revenue Services            5201 Camp Bowie Blvd. #200    Uvalde, TX 78801-7625
  Special Procedures Branch           Fort Worth, Texas 76107
  300 E. 8th St. STOP 5026 AUS                                       Texas Farm Store
  Austin, TX 78701                    Christopher S. Johns           236 E Nopal St
                                      JOHNS &COUNSEL PLLC            Uvalde, TX 78801-5317
  Texas Comptroller of Public Account 14101 Highway 290 West,
  Attn: Bankruptcy                    ste 400A                       Uvalco Supply
  P.O. Box 149359                     Austin, Texas 78737            2521 E Main St
  Austin, TX 78714-9359                                              Uvalde, TX 78801-4940
                                      Timothy Cleveland
  Angelina County Tax Assessor        CLEVELAND|TERRAZAS PLLC        Longbranch Energy
  606 E Lufkin Ave,                   4611 Bee Cave Road, ste 306B   c/o DUKE BANISTER RICHMOND
  Lufkin, Texas 75901                 Austin, Texas 78746            Po Box 175
                                                                     Fulshear, TX 77441-0175
  Nacogdoches County Tax              SECURED CREIDITORS
  Assessor Collector                                                 DMA Properties, Inc.
  101 West Main Street                McLeod Oil, LLC                896 Walnut Street at US 123 BYP
  Nacogdoches, Texas 75961            c/o John W. McLeod, Jr.        Seneca, SC 29678
                                      700 N Wildwood Dr
  Rusk County                         Irving, TX 75061-8832
  202 N Main St,
  Henderson, Texas 75652              UNSECURED CREIDITORS

  Shelby County, Tax Collector        Bigfoot Energy Services
  200 St. Augustine St.               312 W Sabine St
  Center, Texas 75935                 Carthage, TX 75633-2519

  Tenaha ISD Tax Assessor-Collector   C&W Fuels, Inc.
  138 College St                      Po Box 40
  Tenaha, TX 75974-5612               Hondo, TX 78861-0040

  Uvalde Tax Assessor                 Davis, Cedillo & Mendoza
  Courthouse Plaza, Box 8             755 E Mulberry Ave Ste 500
  Uvalde, Texas 78801                 San Antonio, TX 78212-3135

  NOTICE PARTIES                      Granstaff Gaedke & Edgmon

                                                      4
